Title: To Benjamin Franklin from Joseph Hirigoyen, 24 December 1782
From: Hirigoyen, Joseph
To: Franklin, Benjamin


MonseigneurNantes le 24 xbre. 1782.
Comme super Cargue du navire Le Camberwell cape. Silas Ewers armé de dix Canons & pret a partir pour le dit lieu au premier tems favorable, j’ai crû devoir retarder mon depart de quelques jours dans l’espoir d’une heureuse paix prochaine & ne pas exposer les interets de ceux qui m’ont accordé leur Confiance avant d’en avoir la Certitude;
Nous trouvant Monseigneur en cette Ville sans consulat des Etats Unis de L’amerique septentrionale, ni de personne qui en fasse les fonctions, je prends la liberté de supplier Votre Excellence, de m’accorder un passeport pour le dit navire afin que je puisse proffiter sans perte de tems, de la Securitté que nous donne une heureuse paix; je ne Cesse de faire des Vœux au ciel pour la Conservation des jours de Votre Excellence.
Je suis avec un profond Respect Monseigneur De Votre Excellence Le tres humble & tres obeissant Serviteur
Joseph HIRIGOYEN
Son Excellence Monseigneur De Franklin
 
Endorsed: LPh hirigoyen 24 Xbre. 1782.
